\o¢°\lO\Ud-hwl\)~

 

 

Case 3:18-cv-00298-MMD-CBC Document 39 Filed 12/27/18 Page 1 of 3

ADAM PAUL LAXALT
Attorney General

ROBERT DELONG, Bar No. 10022
Deputy Attorney Genera|

State of Nevada

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: (775) 684-1120

E-mail: rdelong@ag.nv.gov

A ttorneys for Defendants

Michele Ewing and
Michelle Clay
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

BENJAMIN ESPINOSA, Case No. 3:18-cv-00298-MMD-CBC

Plaintit`f,
vs. DEFENDANTS’ MOTION FOR EXTENSION

OF TIME TO OPPOSE MOTIONS FILED

FILSON, et al., DURING THE STAY

Defendant.

 

Pursuant to Fed. R. Civ. P. 6(b)(l)(A), Defendants Michele Ewing and Michelle Clay, by and
through counsel, Adam Paul Laxalt, Nevada Attorney General, and Robert W. DeLong, Deputy
Attorney General, hereby move to extend the deadline to file Oppositions to (l) P|aintift’s Motion for
Leave to Amend 42 U.S.C. § 1983 Complaint (ECF No. 25), (2) Plaintiff`s Motion to Extend Prison
Copy Work Limit for Federal 42 U.S.C. § 1983 Action (ECF No. 26), and (3) Plaintiff’s Motion to
Appoint Counse| (ECF No. 27) for an additional 14 days. Defendants calculate that Oppositions to
these motions are presently due on December 28, 2018.

Defendants seek an additional 14 days, until January 11, 2018, to file oppositions because
undersigned counsel has been out for family medical leave on December 24‘h and 26"‘, and will also be
out on December 28th (the current opposition deadline) for family medical leave. This request is made
in good faith and not for the purpose of delay. Defendants note that Plaintiff has recently filed a motion
to stay these proceedings and to consolidate this action with another matter. (ECF No. 37 & 38.)

///

 

 

\COQ\|O\'J\-l>wN-‘

NNNNNNNNN-_-----_----»»-»
WNO\MAWN_O\COQNQ\'JI¢BWN'-O

 

 

Case 3:18-cv-00298-MMD-CBC Document 39 Filed 12/27/18 Page 2 of 3

The Defendants respectfully submit that none of the parties will be prejudiced by the extension
of time sought.
DATED this 27th day of December, 2018.

ADAM PAUL LAXALT
Attorney General

By: lig/lar 60 ‘ ky
OBERT W. DELONG
Deputy Attorney General
State of Nevada
Bureau of Litigation
Public Safety Division

 

§§ SO ORDERED
U. . GISTRATE H;DGE

DATED:._ l/ ;l'/Z_Q[j__

 

CO°\IC\W¢BWN-'

NNNNNNNNN._-._.._._.____.__.._.
QQ`IG\Lh-PWN_‘O\CO°\|G\MPWN_O

 

 

Case 3:18-cv-00298-MMD-CBC Document 39 Filed 12/27/18 Page 3 of 3

CERTIFICATE OF SERVICE
l certify that l am an employee of the Offlce of the Attorney General, State of Nevada, and that
on this 27th day of December, 2018, I caused to be served, a true and correct copy of the foregoing,
DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO OPPOSE MOTIONS FILED
DURING THE STAY, by U.S. District Court CM/ECF Electronic Filing on:

Benjamin Espinosa #74296

Northem Nevada Correctional Center
C/O NNCC Law Librarian

P.O. Box 7000

Carson City, NV 89702
lawlibrary@doc.nv.gov

 

mployee of the

Offlce of the Attorney General

 

